DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/22.
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 11/7/22 is acknowledged.  The traversal is on the ground(s) that elements overlap.  This is not found persuasive because all the inventions listed in the restriction are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 should depend on claim 6 (note that “a notification center” is first mentioned in claim 6).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-11 are directed to a method (i.e., a process). Accordingly, claims 1-11 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method, comprising: acquiring medical imaging data according to a first imaging protocol; detecting a potential abnormality by evaluating the acquired medical imaging data with an artificial intelligence system; and outputting a first notification regarding the potential abnormality to a display, the first notification including an option to accept the first notification and an option to reject the first notification.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because acquiring data, evaluating data, and outputting a notification amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an artificial intelligence system and display used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the artificial intelligence system and display are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of evaluating data and outputting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-11 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea. Claims 2-11 describe further limitations regarding removing the notification, outputting reports, an option to postpone, outputting notifications, evaluating in real-time, and the types of imaging data. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to an artificial intelligence system, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of performing repetitive calculations.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-11 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson et al. (US 2018/0101645 A1).
(A) Referring to claim 1, Sorenson discloses a method, comprising: 
acquiring medical imaging data according to a first imaging protocol (para. 155 of Sorenson; A hanging Protocol is a standard way of viewing different images on a radiology interpretation system, called a PACS viewer. In the hanging protocol images on a computer screen are displayed in a certain order with multiple images on multiple monitors.)
detecting a potential abnormality by evaluating the acquired medical imaging data with an artificial intelligence system (para. 35 & 142 of Sorenson; The image processing engines are configured to perform image processing operations to detect any abnormal findings of the medical images, or to optimize clinical workflow in accordance with the preferences or computer-observed working ways of the end-user (based on the system that they are using for interpretation, or in an end-user customized manner as part of the medical data review system functionality) and to generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings. The artificial intelligence finding interface 72 can include an image processor 76, a findings engine 77, a tracking module 78, an adjustment engine 79, storage (not shown), or any combination thereof. Image processor 76 can process image data 71, for example, to generate findings.) and 
outputting a first notification regarding the potential abnormality to a display, the first notification including an option to accept the first notification and an option to reject the first notification (para. 35 & 129 of Sorenson; The physician input represents the second result. The medical data review system detects agreement or disagreement in the results and findings and sends alerts for further adjudication given the discordant results, or it records the differences and provides these to the owner of the algorithm/engine allowing them to govern whether this feedback is accepted (i.e. whether or not the physician input should be accepted as truth, and whether this study should be included in a new or updated cohort. The system includes the ability to demonstrate computer generated findings within the viewer such that the generated findings can be seen, accepted, adjusted, deleted or replaced by the reviewing physician.).  
(B) Referring to claim 2, Sorenson discloses further comprising: responsive to a selection of the option to reject the first notification, removing the first notification from the display; and responsive to a selection of the option to accept the first notification, outputting a report regarding the detected potential abnormality to the display (para. 138, 144, and 152 of Sorenson).  
(C) Referring to claim 3, Sorenson discloses wherein the report regarding the detected potential abnormality includes guidance for verifying the detected potential abnormality using the first imaging protocol (para. 152 and 155 of Sorenson).  
(D) Referring to claim 4, Sorenson discloses wherein the report regarding the detected potential abnormality includes guidance for verifying the detected potential abnormality using a second imaging protocol, the second imaging protocol including at least one of a view and an acquisition mode that is not included in the first imaging protocol, and wherein outputting the report pauses the first imaging protocol until the second imaging protocol is completed (para. 29 & 155-158 of Sorenson). 
(E) Referring to claim 11, Sorenson discloses wherein the medical imaging data includes at least one of ultrasound imaging data, magnetic resonance imaging data, computed tomography data, x-ray data, and positron emission tomography data (para. 141 of Sorenson).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US 2018/0101645 A1) in view of Nakatsugawa et al. (US 2020/0075144 A1).
(A) Referring to claims 5 and 8, Sorenson does not disclose wherein the first notification further includes an option to postpone the first notification; responsive to a selection of the option to postpone the first notification, outputting the report regarding the detected potential abnormality to the display upon completion of the first imaging protocol.  
Nakatsugawa discloses wherein the first notification further includes an option to postpone the first notification; responsive to a selection of the option to postpone the first notification, outputting the report regarding the detected potential abnormality to the display upon completion of the first imaging protocol (para. 63-66 and 74-76 of Nakatsugawa).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Nakatsugawa within Sorenson.  The motivation for doing so would have been to determine the degree of importance of the medical report (abstract of Nakatsugawa).
(B) Referring to claim 6, Sorenson does not disclose further comprising: responsive to none of the option to accept the first notification, the option to postpone the first notification, and the option to reject the first notification being selected after a threshold duration has elapsed since outputting the first notification to the display, removing the first notification from the display and storing information given by the first notification at a notification center.
	Nakatsugawa discloses further comprising: responsive to none of the option to accept the first notification, the option to postpone the first notification, and the option to reject the first notification being selected after a threshold duration has elapsed since outputting the first notification to the display, removing the first notification from the display and storing information given by the first notification at a notification center (para. 74-79 of Nakatsugawa).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Nakatsugawa within Sorenson.  The motivation for doing so would have been to determine the degree of importance of the medical report (abstract of Nakatsugawa).



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US 2018/0101645 A1) in view of Morris et al. (US 2017/0286614 A1).
(A) Referring to claim 9, Sorenson does not disclose wherein outputting the first notification is responsive to an off state of a do not disturb setting.  
	Morris discloses wherein outputting the first notification is responsive to an off state of a do not disturb setting (para. 38 and 159 of Morris).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Morris within Sorenson.   The motivation for doing so would have been to ensure the user receives the alerts (para. 159 of Morris).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US 2018/0101645 A1) in view of Zhang et al. (US 2019/0102878 A1).
(A) Referring to claim 10, Sorenson discloses wherein the potential abnormality is a parameter of an anatomical feature imaged in the acquired medical imaging data that is at least one of outside of a standardized range and pathological, and wherein detecting the potential abnormality by evaluating the acquired medical imaging data with the artificial intelligence system includes evaluating the acquired medical imaging data in real-time during the acquiring (para. 31, 35, 36, 142, and 143 of Sorenson).
	Sorenson does not disclose the artificial intelligence system including one or more deep neural networks.
	Zhang discloses the artificial intelligence system including one or more deep neural networks (para. 47 of Zhang).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Zhang within Sorenson.  The motivation for doing so would have been to improve accuracy (para. 47 of Zhang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686